HOFFMAN, District Judge.
It appears from the expediente on file in the archives that Quintín Ortega, in the year 1833, petitioned Governor Figueroa for a title to a tract of land granted to his father, Ignacio Ortega, by Don Joaquin Arrillaga, in 1809. The governor made the usual reference for information, and by the reports made to him it appeared that for more than twenty years, and in fact from 1809 until his decease in 1829 or 1S30, the land had belonged to and been in possession of Ignacio Ortega, and that since that time his son and two daughters had continued to occupy it. On the third of June, 1833, the governor made his concession, granting to Quintín Ortega and his sisters, Maria Clara Ortega and Maria Isabel Ortega, the rancho called San Ysidro, bounded by the Mission of San Juan Bautis-ta, by the ranchos of Animas and Las Llagas, and by the mountains—“the land being conceded in equal parts and subject to the stipulated conditions.” These conditions, it is evident from the subsequent proceedings, related to the division of the land among the grantees, for the governor appears to have issued three documentos or titles, each granting a third part of the land included within the boundaries embraced in his decree of concession. By the documento issued to Maria Clara Ortega, wife of John Gilroy, there was granted to her a part of the rancho of San Ysidro, bounded by the Rancho de Las Animas and the mountain, and the parts which appertain to her brother Quintín and her sister Maria Isabel. The quantity of land granted is limited to one square league, and the sobrante is reserved in the usual terms. This grant, as well as those to Quin-tin and Maria Isabel for their portions of the rancho, was approved by the departmental assembly on the seventeenth of May, 1834. There seems to be no doubt of the genuineness of the grants in these cases, or of the occupation and cultivation of the land by the grantees and their father since 1809. It appears from the opinion of the board of commissioners that the claim of Quintín Ortega to the portion of San Ysidro granted to him, was confirmed in a separate suit instituted on his behalf, and as the petition filed does not embrace the claim of Maria Isabel, there only remains to be passed upon in this case the claim of Maria Clara and that of Julius Martin, who derives his title by deed from her and her husband, dated January 8, 1852. With respect to the boundary line of “Las Animas,” which is also the boundary of that portion of San Ysidro granted to Maria Clara, some disputes have arisen. But for the reasons assigned in. the opinion in that case, such disputes cannot in this proceeding be settled. It is clear that both claims are valid as against the United States. The precise location of the boundary line between the coterminous ranchos must be settled either by the surveyor general or by the proper tribunals of the country. The claimant, Maria Clara Ortega, is, therefore, entitled to a decree of confirmation for the portion of San Ysidro granted to her to the extent of one league, and bounded as described in the grant, excepting therefrom the part conveyed by her and her husband to Julius Martin, for which a decree must be entered in favor of said Martin.